F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                          JUL 19 2000
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk


 TYRONE LESLIE FARRIS,

             Petitioner-Appellant,

 v.                                                      No. 00-6034

 DAYTON J. POPPELL, Warden,                         (D.C. CV-99-0654-L)
 Lawton Correctional Facility; JAMES                    (W. D. Okla.)
 SAFFLE, Director of Department of
 Corrections of the State of Oklahoma;
 FRANK KEATING, Governor of the
 State of Oklahoma,

             Respondents-Appellees.



                          ORDER AND JUDGMENT             *




Before BALDOCK, HENRY , and LUCERO , Circuit Judges.




      Petitioner Tyrone L. Farris seeks to appeal the district court’s order



dismissing his claims regarding the conditions of his confinement without

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
prejudice to the filing of an action pursuant to 42 U.S.C. § 1983, dismissing as

frivolous his claims to the extent they are based on 18 U.S.C. § 242, and

dismissing as untimely his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. For the reasons set forth below, we deny Mr. Farris’s motion to

proceed in forma pauperis and his application for a certificate of appealability and

dismiss this appeal. 1

      In August 1986, Mr. Farris was convicted of first degree rape in the District

Court for Comanche County, Oklahoma. In August 1988, the Oklahoma Court of

Criminal Appeals affirmed his conviction.

      On May 14, 1999, Mr. Farris filed the instant petition for a writ of habeas

corpus, alleging that the respondents had conspired to deprive him of the benefits

of Oklahoma’s Truth in Sentencing Act, 1997 Okla. Sess. Laws ch. 133. Mr.

Farris also maintained that he was incarcerated in overcrowded conditions and

had been provided with inadequate medical care. In his petition, Mr. Farris cited

18 U.S.C. § 242 (along with 28 U.S.C. § 2254) as a basis for relief. In his prayer

for relief, he sought immediate release from custody. See Rec. doc. 1 at 24-25.

      The district court referred the case to a magistrate judge. Noting that 18


      1
          After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument.


                                          2
U.S.C. § 242 provides for criminal sanctions for civil rights violations but does

not establish a private right of action, the magistrate judge recommended

dismissal of Mr. Farris’s allegations as frivolous to the extent that they were

based on 18 U.S.C. § 242. He further concluded that Mr. Farris’s allegations as

to conditions of confinement should be dismissed without prejudice to the filing

of an action pursuant to 42 U.S.C. § 1983.

      Additionally, the magistrate judge recommended dismissal of Mr. Farris’s

challenges to his sentence pursuant to 28 U.S.C. § 2254 on the grounds that they

were time-barred. He reasoned that the provisions of Oklahoma’s Truth in

Sentencing Act invoked by Mr. Farris went into effect on July 1, 1997.

Accordingly, “the factual predicate for the Petitioner’s claims became available,

at the latest, on that date.” Rec. doc. 16, at 6 (Report and Recommendation, filed

July 12, 1999). Section 101 of the Antiterrorism and Effective Death Penalty Act

(AEDPA) provides that petitions for a writ of habeas corpus must be filed within

one year of certain dates, including “the date on which the factual predicate of the

claim or claims presented could have been discovered through the exercise of due

diligence.” 28 U.S.C. § 2244(d)(1)(D). Because Mr. Farris filed his petition more

than one year after July 1, 1997, the magistrate judge concluded that it was

untimely.

      Finally, the magistrate judge rejected Mr. Farris’s argument for equitable


                                          3
tolling. He observed that Mr. Farris had failed to set forth specific allegations to

support his broad assertion that “officials adopted a plan to keep the prisoners and

the public from learning of the passage of [The Truth in Sentencing] Act.” Rec.

doc. 16 at 6.

      In his submissions to this court, Mr. Farris does not address the

magistrate’s application of the AEDPA’s statute of limitations. The magistrate’s

reasoning, adopted by the district court, is sound, and we are persuaded by it.

Accordingly, for substantially the same reasons as set forth in the magistrate’s

report and recommendation, we conclude that Mr. Farris’s challenges to the

calculation of his sentence are time-barred and that the district court properly

dismissed Mr. Farris’s claims as frivolous to the extent that they were based on 18

U.S.C. § 242. Further, the district court properly dismissed Mr. Farris’s claims

regarding the conditions of confinement without prejudice to the filing of an

action based on 42 U.S.C. § 1983.

      We therefore DENY Mr. Farris’s motion to proceed in forma pauperis, and

we DENY Mr. Farris’s application for a certificate of appealability. We




                                          4
DISMISS this appeal.



                       Entered for the Court,



                       Robert H. Henry
                       United States Circuit Judge




                               5